                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 GARY MILLER,
                                                      No. 15-cv-6370 (KM)(MAH)
                                   Plaintiff,
                                                               OPINION
              V.


 THE PORT AUTHORITY OF NEW YORK
 & NEW JERSEY,

                                   Defendant.


KEVIN MCNULTY, U.S.D.J.:
      This matter comes before the Court on the motion of the defendant, The
Port Authority of New York and New Jersey (“Port Authority”), for summary
judgment. (DE 63). The motion will be granted.
      The plaintiff, Gary Miller, worked for Port Authority at Newark Liberty
International Airport (“EWR”) for less than three months, from January 2, 2015
until his termination on March 21, 2015. After his termination, Miller sued
Port Authority, claiming religious discrimination and failure to accommodate
his religious beliefs, in violation of Title VII of the Civil Rights Act of 1964.
      Miller observes the Jewish Sabbath, a belief which prohibits him from
working from sunset on Friday to sunset on Saturday. There were times when
his position at Port Authority required that he work Friday evenings and
Saturdays, as part of a neutral rotational schedule. A few days after starting
his new position, on January 5, 2015, Miller requested that he not be required
to work shifts that conflicted with the Sabbath and Jewish holidays.
      Miller claims that his request for an accommodation was rejected. He
does not recall, however, whether anyone from Port Authority ever spoke to him
about his options to use various forms of leave on days of religious obligation.
In contrast, Port Authority has proffered competent evidence that it offered
                                           1
Miller the option to swap shifts with other employees, and told him that he
could use vacation, personal excused time, or compensatory time. Miller did in
fact use personal excused time for religious purposes on seven occasions from
January through February of 2015.
      In March of 2015, Miller submitted three separate requests for unpaid
leave, which were rejected. By that time, he had exhausted his personal
excused time. When he failed to report to work, he was marked absent without
excuse. He was subsequently terminated.
      Miller contends that Port Authority’s accommodation was not reasonable.
He offers that Port Authority could simply have altered its rotational schedule
and not scheduled Miller on Friday evenings or Saturdays. He further contends
that his shift could have been “back-filled” in the same manner as is done for
employee absences.
      The employees in Miller’s unit are unionized, and as a result, Port
Authority is bound by a collective bargaining agreement. Creating a permanent
shift schedule for Miller exempting him from work on the Sabbath or the
Jewish holidays, without first offering that option to more senior employees,
would have violated the agreement’s seniority provision. ft also would have
violated the past-practices provision of the agreement, which requires that the
established rotational schedule be maintained. In short, Miller’s preferred
accommodation would have placed Port Authority in violation of its collective
bargaining agreement and required other, more senior employees to work less
desirable additional Friday evening and Saturday shifts.
       On this record, the religious accommodation offered by Port Authority
was reasonable. And because the blanket exemption proposed by Miller would
have imposed more than a de ininimis hardship, the employer was not required
to accept it.




                                        0
     I.      FACTS1
          As required at this stage, the Court resolves all disputes of fact and
draws all inferences in favor of Miller. Unless othenvise indicated, the facts
recited below are undisputed for purposes of Fed. R. Civ. P. 56.
             A. Unit 329 at EWR
          On January 2, 2015, Port Authority hired Miller as a Utility Systems
Maintainer (“USM”) at EWR. (DSMF ¶5; PRS               ¶5).   EWR has a Mechanical
Maintenance Unit, “Unit 329,” that is responsible for the operation,
maintenance, and repair of utility systems and related auxiliary equipment.
(DSMF ¶9; PRSjJ9). Unit 329 also responds to emergency situations at the
airport, including plane crashes, pipe ruptures, water main breaks, or weather-
related conditions. (DSMF ¶10; PRS           ¶ 10).
          The Manager of Airport Maintenance was Sarah McKeon. (DSMF ¶14;
PRS ¶14). Albert Kosakowski, who reported to McKeon, was the Chief
Maintenance Supervisor during the relevant time period, and was responsible
for the daily management of Unit 329. (DSMF ¶11; PRS                ¶ 11).   Kosakowski had
five supervisors who reported to him, including Maintenance Unit Supervisor
William Lynch. Lynch was Miller’s direct supervisor. (DSMF ¶12; PRS                  ¶ 12).

 1        I cite to the record as follows:
DE    —          =      Docket Entry number in this case;
DBr              =      Defendant Port Authority’s Moving Brief (DE 65);
DSMF             =      Defendant Port Authority’s Statement of Undisputed Material
                        Facts (DE 63-1);
DRBr             =      Defendant Port Authority’s Reply Brief (DE 76);
DRS              =      Defendant Port Authority’s Reply Statement to Miller’s
                        Statement of Disputed Material Facts (DE 76-1);
PBr              =      Plaintiff Miller’s Brief in Opposition (DE 72);
PSMF             =      Plaintiff Miller’s Statement of Disputed Material Facts (DE 73);
PRS              =      Plaintiff Miller’s Responsive Statement to Port Authority’s
                        Statement of Undisputed Material Facts (DE 73).
Miller Cert.     =      Certification of Plaintiff Miller, filed in response to motion for
                        summary judgment (DE 68-2).

                                                3
       Unit 329 has fourteen allotted USM positions. (DSMF ¶15; PRS                      ¶ 15).
Those fourteen USM positions provide essential coverage twenty-four hours per
day, seven days a week, 365 days a year. (DSMF ¶fl6, 50; PRS                    ¶f 16,   50).
       The USMs in this unit are members of a union, the International Union
of Operating Engineers, and are subject to a collective bargaining agreement.
(DE 63-13 (Memorandum of Agreement (“MOA”) between The Port Authority of
New York and New Jersey and International Union of Operating Engineers,
AFL-CIO Local 15, Local 30, and Local 68 (effective Mar. 4, 2002-Oct. 3, 2006));
See DSMF ¶27; PRS ¶27).
       The MOA incorporates by reference Information Bulletin No. 38,
“Seniority.” (DSMF ¶38; PRS ¶38; DE 63-19). Four of the fourteen USM
positions are designated as “regular day tours,” which are offered to the USMs
with the most seniority. (DSMF ¶15; PRS            ¶ 15).   The regular day tour is a set
shift from Mondays through Friday, 7 AM to 3 PM. (DSMF.                ¶ 15).
       The remaining ten positions are assigned to a rotating shift schedule.
(DSMF ¶16; PRS        ¶ 16).   Pursuant to the schedule, for a particular day an
employee is assigned to the A shift (11 PM to 7 AM), B shift (7 AM to 3 PM), C
shift (3 PM to 11 PM), or the R (relief) shift.
       The rotating schedule repeats itself every thirty-five days. (DSMF ¶17;
PRS   ¶ 17).   That rotational thirty-five-day cycle is as follows:
   (1) Seven consecutive working days on the A Shift (11 PM to 7 AM) from
       Tuesday to Monday;
   (2) Two regular days off (“RDO”) on Tuesday and Wednesday;
   (3) Seven consecutive working days on the C Shift (3 PM to 11 PM), from
       Thursday to Wednesday;
   (4) Two RDOs on Thursday and Friday;
   (5) Six consecutive working days on the B Shift (7 AM to 3 PM) from
       Saturday to Thursday,
   (6) RDOs on Friday, Saturday, and Sunday;
   (7) Four consecutive days of working the Relief Shift (“R Shift”) from Monday
       to Thursday (7 AM to 3 PM);
   (8) B  shift on Friday; and
   (9) Three RDOs on Saturday, Sunday, and Monday.
(DSMF ¶17; PRS ¶17).


                                               4
               Two USMs are assigned to each A, B, and C shift                                            —    one to the central
heating and refrigeration plant, and the other to the field. (DSMF ¶fl8, 20;
PRS ¶18).
               During a two-week period, each USM is scheduled to work no more than
eighty hours, and is entitled to four regular days off (RDOs). (DSMF ¶36; PRS
¶36). USMs work not fewer than four but not more than seven consecutive
days. (Id.). Those consecutive days must be on the same shift (A, B, or C). (Id.).
The ten rotating USMs have approximately the same number of Fridays and
Saturdays off during a given calendar year. Each USM is entitled to two Fridays
and two Saturdays off as RDOs during each thirty-five-day cycle. (DSMF fl26,
103; PRS ¶126, 103).
               Work schedules are posted thirty days in advance. Any change that
occurs less than thirty days in advance requires payment of a “shift-change
premium,” which amounts to a standard half-day’s pay in addition to normal
salary. (DSMF ¶36; PRS ‘36). A USM is entitled to time-and-a-half if he or she


2       The schedule pattern for USMs on the rotating schedule is called a “line.” A line
consists of all the particular rotating tours that a USM works for the year. At the
beginning of the year, when the schedule is created, each USM on the rotational
schedule is given the choice to pick a line that corresponds to a particular pattern of
shifts. Those choices are granted based on seniority. (DE 63-12, at 69:12-22, 71:2-6).
If a line becomes available as the result of a vacancy, that line is offered to the USMs
in accordance with seniority. (DRS ‘80). Port Authority’s expert, Dr. Daniel Levy,
provided a helpful visualization (DE 63-15):

    Tab I
                       La               -4           La        :                               ..j..,v,   U’       -l       -.   -n       U’
           -
               2       E                     2
                                                               a     -   2.      5                             s g               2-       S
    Da 1       2   3   4    5   5   7   3    9   10 21 12 13 1       15 15    17 15 19 20 21 2? 23 24 25 26 27 23 29 30 31 32 33 34 35
    line
     iRE..                  .AAAAA                   AA          .   CC       CCC      CC..          B    B    BBS          B         .   .    HR   H
     2R8               .    .AAAAAAA                             .CCCCCCC                      .     B    58095...                             HRR
     35,..                  RRRRB                .   .    .   AAAA            AAA      .   .   CCC        CCC           C             S   B    830
     43            .   .    RRPRS                .   .    .   AAAA            AAA      .   .   ccc ccc c                    .         DOBBS
     5.            638565..                          .    HR   RHO...                  A   AAAA           AA       .    .   CCC           CCCC
     6I.JEoB5ea.                                 .JRRRRBI..r.;,IAAAAAAA[::.-Iccccccc
     7CC           CCCCC.                    .8      B    U   BOO..                  BR    RRB       .         .   AAAAAAA..
     DCC           CCCCC.                    .0      58869...                        BR    RHO            .        AAAAAAA.                         -




     9AAAA.                         .CCCCCCC                         .   .    BBS      B   OS.            .    RRRRB.                     .    .   AA
    1OAAAAA.                        .CCCCCCC                         .   .555920...                            RH       RRB.              .        AA



                                                                                5
is required to work additional time over the normal schedule (or over forty
hours per week). (Id.).
      If a USM assigned to an A, B, or C shift calls out or is absent from work
Monday through Thursday, then a Relief Shift USM is reassigned to cover that
absence. (DSMF 922-23; PRS ¶122-23). For such a routine substitution, the
employer does not have to pay a shift-change premium. (DSMF ‘41; PRS ¶4 1).
      In the event that an R Shift employee is not scheduled, and thus cannot
cover an employee absence, or there is a shift vacancy (as opposed to a one
time absence), an overtime equalization roster is used to determine which USM
will cover the shift. (DSMF ¶29; PRS ¶29). The shift vacancy is assigned to the
USM with the least amount of overtime who volunteers and is available. (Id.). In
the event that no one volunteers, then the USM who has the least amount of
overtime hours is required to work. (Id.).
      Miller does not deny that this rotating schedule is in place. (PRS    ¶ 17).   He
disputes, however, that the MOA confines the use of an R Shift substitute to
the period Monday—Thursday. Rather, he contends that an R Shift USM could
be scheduled Friday through Sunday as well. (PRS ¶121-22). He is correct that
the MOA does not explicitly confine R Shift substitutions to the Monday—
Thursday period. (See generally DE 63-13). The MOA requires, however, that
past practices be maintained, and Port Authority states that these work
schedules are considered to be bargained-for “past practices.” (DSMF ¶132-34).
Because R Shift substitutions have long been scheduled for Monday through
Thursday only, that regime is preserved and protected by the MOA. Miller does
not offer any evidence in opposition to the employer’s past-practices evidence.
Miller points out that workers call out3 sick, which results in schedule
modifications, and that Port Authority does not use computer software to make
a schedule in the first instance. (PRS   ¶34,   PSMF ¶169-72). These contentions



      To “call out” sick, as used here, is synonymous with “calling in” sick. I am
informed that to “call out” sick is a regionalism, common in the New York—New Jersey
area.

                                          6
are not on point; they do not create a dispute as to the fact that the structure
of the schedule, and its lines, are past practices that are protected by the
collective bargaining agreement with the union.
      Port Authority offers evidence that any change to the current structure of
the schedule would have to be bargained for and incorporated in a new MOA.
(DSMF ¶46). In conclusory terms, Miller denies that “reasonably
accommodating Mr. Miller would have violated any Port Authority scheduling
rules and practices.” (PRS ¶46). He points out that there were times when Port
Authority had vacant positions that required coverage and, as a result,
incurred a premium payment. (PSMF ¶82.-84). Again, this does not quite meet
Port Authority’s point.
      The MOA provides for various forms of absences or variations to this
rotational schedule. (DE 63-13). To submit a time off request, a USM       must




choose whether the time will be deducted from allotted personal, sick,
compensatory, or vacation days. (DSMF ¶47; PRS ¶47). The MOA allows each
USM to initiate two “mutual swaps” per month with another USM. (DSMF ¶28;
PRS ¶28; DE 63-3, at 9). Every USM is entitled to three personal excused days
(twenty-four hours) for each calendar year. (DE 63-13, at 12).
      The MOA also governs use of compensatory time, A USM may accrue up
to 160 hours annually of “compensatory time” for hours worked in excess of a
forw-hour work week. (DSMF “29(a); DE 63-13, at 10). Each calendar year, an
employee may convert sixteen hours of    compensatory   time   to   personal excused
time. (Id.). At the time of his termination, Miller had six hours of compensatory
time remaining. (PRS ¶29).
      The MOA covers use of vacation time as well. A newly-hired USM, if hired
in January like Miller, is entitled to ten vacation days. (DE 63-13, at 48; DSMF
¶30). Vacation preferences are honored based upon seniority. (DSMF ¶40).
During Miller’s deposition, he testified that he had a “basic understanding” of
his vacation benefits, but did not “remember” what that meant or how many
vacation days he had received upon his hire. (DE 63-9, at 39:14-19, 50:22-24,
8 1:23-25). He also did not know whether or not he was entitled to a full
                                         7
vacation allotment at the time of his hiring. (Id. at 40:3, 81:23-25). In
opposition to Port Authority’s motion for summary judgment, however, Miller
certified that he believed he had zero accrued vacation days at the time of his
separation. (Miller Cert. ¶j8-9.). The stated basis for that belief—that he
received no payout for unused vacation upon his separation—is invalid. Under
the MOA, only an employee with at least nine months of service, not terminated
for cause, is entitled to a vacation allowance upon separation. (DE 63-13, at
47). Miller’s separation notice states that he has less than nine months of
service, and that therefore he is not entitled to a vacation allowance or payout.
(DE 68-17). Again, Miller’s evidence is not responsive; it establishes that he
was not permitted to cash out his vacation time upon separation; it does not
establish that he had not then accrued any vacation time that he could have
used if his employment had continued.
      Regarding Miller’s accrued vacation time, Port Authority offers conclusive
evidence. Miller’s payroll records, including his timesheets, show that he was
initially credited with eighty (80) hours of vacation time; twenty-four (24) hours
of personal excused time; and eight (8) hours of sick leave on January 4, 2015.
(DE 76-4). Every paycheck Miller received thereafter showed his current
balance of accrued time, including the eighty hours of vacation time. (Id.).
These are undisputed matters of routine administration. Miller’s subjective
beliefs regarding the meaning of the separation notice and his unsupported
assumptions regarding the use of vacation time do not establish an issue of
material fact.
         B. Miller’s Background and Employment with Port Authority
      Miller is an adherent of the Jewish faith. (PSMF ¶3). Miller was hired as a
USM on January 2, 2015. (DSMF ¶5; PRS ¶5). The USM job posting provides
that “USMs work a 40-hour week, which includes working rotating shifts,
nights, weekends, holidays, overtime on short notice, and working during
inclement weather.” (DSMF ¶49). Miller denies that he saw this exact posting,
but believes he saw a similar one. (DE 63-9, at 57:7-18). In his job application,
Miller stated that he desired to work any shift. (DSMF ¶51; PRS 951).
                                         8
      Before being placed on the rotational schedule, USMs go through an
indoctrination period, during which they learn the buildings, systems, and
locations of EWR. (DSMF ¶53; PRS ¶53). An indoctrination period may last
between two weeks and two months, depending on the particular employee’s
familiarity with the equipment and knowledge base. (Id.). Miller’s indoctrination
period lasted from January 2, 2015 to February 23, 2015. (DSMF ¶55; PRS
¶55). During the indoctrination period, an employee is not assigned to the
rotational schedule. (DSMF ¶54; PRS ¶54). It is only upon completion of the
indoctrination period that a USM is placed in a line on the rotational schedule.
(DSMF ¶56; PRS ¶56).
      On January 5, 2015, Miller requested a religious accommodation.
Specifically, he requested that he not be scheduled to work on the Jewish
Sabbath (which begins at sunset on Friday, and ends at sunset on Saturday),
or on Jewish holidays. (DSMF ¶57; PRS ¶57).
      For Fridays, Miller requested that he be permitted to leave work at least
four hours before sunset. (PRS ¶58). For Saturdays, Miller stated that he could
begin working two hours after sunset. (DSMF ¶59; PRS ¶59). Thus Miller’s
preferred accommodation amounted to a request that he not work any B or C
shifts on Fridays, and not work any shifts at all on Saturdays. (DSMF ¶98; PRS
¶98). Miller testified that, in addition, he observed the following eight religious
holidays: Purim; Passover; Shavuot; Rosh Hashanah; Yom Kippur; Sukkot,
Shemini Atzeret, and Simchat Torah. (DSMF ¶60; PRS ¶60). These holidays
would not, however, necessarily require eight additional exemptions; some did
not require that he abstain from work, and others coincided with the Sabbath.
(PSMF ¶92).
      Miller made his accommodation request to Lynch, his direct supervisor.
(PSMF   ¶ 16).   That accommodation request went up the supervisory chain to
McKeon. (DSMF ¶61). Miller says that on January 5, 2015, the same day he
made the request, he was brought into a meeting with McKeon, Lynch,
Kosakowski, and Michael Hogan (the union representative). (PSMF        ¶ 18).

                                          9
McKeon told Miller that Port Authority would not be able to accommodate
Miller, at least not in the manner requested. (PSMF   ¶ 19).
      Later that week, Miller claims, Lynch indicated to him that this was to be
his last day of work. (PSMF ¶20). This particular statement is not cited to the
record. (See id.). The closest support the Court could locate was Miller’s
deposition testimony, which was as follows:
      Q: When was the next time that you had a conversation with
      anyone at Newark Airport about your religious observances?
      A: I believe it was Friday.
      Q.   Who did you speak with?
      A. Billy Lynch.
      Q.   What did you say to him?
      A. Among other conversations.
      Q.   What did you say to him?
      A. Billy Lynch said  --I was under the impression that Friday was
      going to be my last day.
      Q.   Okay.
      A. And Billy Lynch came over to me and asked me, “Okay, Gary, is
      that it?” And I just said I just need a letter stating that you
      couldn’t accommodate me.” And he said, “Let me see.” And he went
      to   then we had another meeting with Sarah McKeon. She had
           --




      questioned why I need the letter since I’m still employed with Port
      Authority. At which I said, “Okay, if I’m employed then I don’t need
      the letter.”
      Q.   Did you ask her if she would be able to accommodate you?
      A. I don’t remember.
      Q. Why did you think that Friday, meaning four days after you
      started, would be your last day?
      A. For some reason I thought that’s what they told me at the
      meeting. I can’t tell you exactly why I thought that, but that’s what
      kind of entered my head.




                                        10
(DE 63-9, at 49:2-2 1). These equivocal statements of what Miller “thought” do
not establish that Port Authority communicated to Miller that he was going to
be fired in the first week of January, and in fact he was not.4
       The parties dispute the degree of investigation that McKeon undertook to
determine whether Miller’s preferred accommodation could be granted. Miller
faults McKeon for failing to review the rotational schedule with Kosakowski or
Lynch, who created the schedule. (PSMF ¶28-30). Miller also notes that
Mckeon did not figure out the exact cost or impact on particular staff of
granting Miller his preferred accommodation. (Id, ¶)3l-32). There appears to
be no dispute, however, that Mckeon reviewed the USM schedules for January
and February of 2015; ascertained past practices; considered the constraints of
the MOA; and assessed the potential impact on employee morale if Miller’s co
employees were required to work additional weekends. (PSMF ¶26; DSMF ¶t65,
66).
       In this motion for summary judgment, Miller claims that his request for
an accommodation was rejected by Port Authority the same day he made it
(January 5, 2015). That decision, he says, was the final one, and no further
accommodation was ever offered to him thereafter. The Port Authority’s
rejection of Miller’s preferred accommodation on January 5, 2015 does not
imply that Miller was never offered any accommodation after January 5, 2015,
or that there were no subsequent meetings to discuss the accommodation.


4       At any rate, the court is not required to credit unsupported statements. Federal
Rule of Civil Procedure 56 “does not impose upon the district court a duty to sift
through the record in search of evidence to support a party’s opposition to summary
judgment” or for the existence of a genuine issue of material fact. McCann u. Kennedy
 Univ. Hosp., Inc., 596 F. App’x 140, 146 (3d Cir. 2014) (citing American Family Life
Assur. Co. of Columbus v. Biles, 714 F.3d 887, 896 (5th Cir. 2013)); Dunkin’ Donuts
Inc. v. Patel, 174 F. Supp. 2d 202, 210 (D.N.J. 2001) (“it is not the Courts obligation to
sift through the record searching for a genuine issue of material fact. Rather, it is the
parties’ obligation to show the absence or existence of such an issue.”); Grant v.
Revera Inc., Civil Action No. 12-5857 (JBS/KMW), 2014 U.S. Dist. LEXIS 176474, at
*7 (D.N.J. Dec. 23, 2014) (“Where        party falls to respond to the movant’s statement
                                          .   .   .




of undisputed material facts  .   .with a precise citation to the factual record where
                                      .



contrary evidence exists, then the Court assumes that the opponent has no evidence
raising a genuine dispute with the movant’s stated fact.”).

                                                      11
(PRS ¶75). On that issue, all Miller really offers is a failure of recollection.
During his deposition, Miller testified that he did not remember whether
anyone from Port Authority spoke to him about his options to use various
forms of leave so that he could take time off for religious purposes:5

       Q. Do you remember having discussions with anyone at the facility
       or HR or any other Port Authority employee about what your
       options could be so that you could take time off for your religious
       observances?
       A. I don’t remember.


5     Miller repeatedly testified that he could not remember what leave allowances
were permitted by Port Authority. His testimony included the following:
    Q. During your human resources orientation were you told how many vacation
    days, personal days, things like that you would be allotted as a utility systems
    maintainer?
    A. I don’t recall.
    Q. Did you ever come to learn how many vacation days, personal days, excused
    days that you were allotted as a utility systems maintainer?
    A. Are you saying before I was hired?
    Q. Either before or after, did you ever have an understanding as to what your
    vacation benefits were?
    A. Basic understanding.
    Q. What was that basic understanding?
    A. I don’t remember right now.


    Q. Do you recall attending a meeting with Al Kosakowski and him explaining to you
    about the vacation allotment guidelines?
    A. I don’t remember.


    Q. Do you remember having a meeting on March 11, 2015, with Al Kosakowski,
    Billy Lynch, and Mike Hogan?
    A. I don’t remember specifically.
    Q. Do you remember having a meeting with those individuals at any point in time
    when you were asked to read the time-off guidelines and you were asked whether
    or not you understood them?
    A. I don’t recall.
(DE 63-9, at 39:5-19; 82:10-13, 83:18-2).

                                            12
    (DE63-9, at 85:15-20)
         In contrast, Port Authority has proffered actual evidence of further
attempts to accommodate Miller. True, it did not grant Miller his requested
blanket exemption for every Sabbath and holiday. It did, however, offer Miller
the option of using mutual swaps, and told him that he could use vacation,
personal excused, or compensatory time. (DSMF ¶67-68).
         On January 8, 2015, there was a meeting among Miller, McKeon, Hogan,
and Kosakowski to discuss Port Authority’s proposed accommodation. (DSMF
¶68). Port Authority has proffered affidavits and deposition testimony that
Miller was advised that he could use paid accrued time (personal, vacation and
compensatory time), as well as mutual swaps in excess of the two permitted by
the MOA, for religious purposes. (DSMF 967-69). That accommodation
permitted Miller to use his accrued vacation one day at a time, even through
the MOA limits the use of single vacation days to five per year. (DE 63-22).
Miller was also permitted to use compensatory time on Fridays and Saturdays;
that, too, was a variance from the MOA, which limited compensatonr time to R
Shift days only. (Id.)
         On January 22, 2015, there was a meeting among Miller, Lynch, Hogan,
Kosakowski, and Mark Okula, the Maintenance Unit Supervisor, to discuss the
procedures for requesting time off. Miller was told that if he had any questions
regarding the procedure for taking time off, he should speak to Kosakowski or
Hogan. (DSMF ¶75). Miller denies this. He states that “the only other meeting
Mr. Miller had with Ms. McKeon (apart from when he was terminated) took
place later in the week of January 5, 2025, during which Mr. Miller requested
confirmation in writing that he would not be accommodated, and was told that
he was not yet terminated and therefore would not be provided anything in
writing.” (PRS ¶75). This is not exactly responsive to the fact alleged, i.e., a


6      It is unclear whether Miller is conflating this January 8tI meeting with one on
January 5, 2015. Mckeon’s affidavit stated that she learned of the accommodation on
January 5th, and that the accommodation was communicated to Miller on January tht
The issue is not critical.

                                          13
meeting that did not involve McKeon. In addition, this statement of “undisputed
fact” conflicts with Miller’s own testimony that he did not remember, cited
above.
         On February 17, 2015, Miller sent Kosakowski an email in which he
again requested that he not be “schedule[dl to work on Sabbath and Jewish
holidays.” (PSMF ¶49; DSMF ¶82). As a result, on February 19, 2015, there
was another meeting with McKeon, Kosakowski, and Hogan, in which McKeon
reiterated the proffered accommodation. (DSMF ¶83).
            C. Miller’s Use of Excused Time for Religious Purposes
         Although he denies receiving any such accommodation, Miller did in fact
use personal excused time and compensatory time for religious purposes from
January through February of 2015. Those excused absences were all approved
by Port Authority. I enumerate them here:
         On January 9, and January 16, 2015, Miller requested four hours of
personal excused time to leave work early on a Friday to observe the Sabbath.
Those requests were approved. (DSMF ¶13, 74; PRS ¶173, 74).
         On Friday, January 23, 2015, and Friday, January 30, 2018, Miller
requested eight hours of personal excused time to observe the Sabbath. Those
requests were approved. (DSMF ¶177-78; PRS ¶77-78; PSMF ¶47). At that
point, Miller had exhausted his twenty-four hours of personal excused time.
(DSMF ¶79, PRS ¶79)
         On Friday, February 6, 2015; Friday, February 13, 2015; and Friday,
February 20, 2015, Miller submitted requests to utilize four hours of excused
compensatory time to observe the Sabbath. Those requests were approved.
(DSMF ¶1J80-81, 84; PRS fl80-81, 84; PSMF ¶47).
            D. Unexcused Absences and Termination
         On February 23, 2015, Miller completed his indoctrination period, and
was placed on the rotating schedule. (DSMF ¶85; PRS ¶85). He was assigned to
work seven consecutive A shifts. (Id.).
         Miller requested eight hours of excused time to observe the Sabbath on
Saturday, February 28, 2015. (DSMF ¶86; PRS ¶86). That request was denied
                                          14
because Miller then had only six hours of accrued compensatory time. (Id.).
Miller did not come to work on February 28, 2015 and was marked absent
without leave (“AWOL”). (DSMF t87; PRS ¶87). As a result, another USM on his
RDO was called in to work Miller’s shift, and Port Authority was required to pay
the replacement overtime. (DSMF ¶87; PRS ¶87).
       Miller submitted requests for time off “without pay” for four dates:
Thursday, March 5, 2015; Friday, March 6, 2015; Saturday, March 7, 2015;
and Saturday, March 14, 2015. Those requests were denied. (DSMF fl88, 92;
PRS ¶J88, 92; PSMF ¶88). After he received those rejections, Miller emailed
Lynch and Kosakowski, acknowledging the rejections but stating that he
nevertheless would not be coming to work. (DE 76-6). He did not indicate that
he had tried to arrange a swap with another employee. (Id.).
      Time off without pay is not a recognized form of time off in the MOA. (DE
63-3; DE 63-11, at ¶7; DE 63-6, at ¶23; DSMF ¶45). Miller denies this, but
offers no citation to the record. (PRS ¶45).7
      As noted above, Miller did not report to work on March 5, 6, 7, or 14,
2015, and was marked AWOL. (DSMF 989, 93; PRS 989, 93). An R Shift
USM covered Miller’s Thursday, March 5th shift (which, because it was in the
Monday—Thursday period, did not cause Port Authority to incur either a
premium shift-change or overtime cost). (DSMF ¶90; PRS ¶90). On March 6
and 7, 2015, two other USMs on their RDOs were called into work. Because



        Miller does contend, however, that Port Authority’s citation to the record falls to
establish the existence of such a policy. (Id.). To be sure, the cited reference, the
Affidavit of Kosakowsld, states that Miller was entitled to ten vacation days for the
2015 year, and three personal excused days. (DE 63-6, at ¶6). It does not state that
Miller was entitled to, or not entitled to, unpaid time off. (Id.). However, the clear
inference from the Affidavit is that this was a complete list of the types of leave
permitted (vacation and personal days). The Port Authority’s motion is replete with
references to this fact. (DE 63-3; DE 63-11, at ¶7; DE 63-6, at ¶23; DSMF ¶45). The
pre-printed Time Off Request forms submitted by Miller as part of this motion, and
utilized by Port Authority, similarly do not provide for time off without pay. (DE 68-16).
In short, there is nothing in the record that suggests time off without pay is either
permitted by the MOA or in practice by Port Authority. Miller’s bare, unsupported
denial does not create an issue of fact, nor is it particularly material.

                                            15
these dates were a Friday and a Saturday, Port Authority was obliged to pay
the substitutes overtime. (DSMF ¶92; PRS ¶92).
      Miller was terminated on or about March 21, 2015. (DSMF ¶97). In total,
Miller used personal excused time on seven occasions between January and
February of 2015. It is undisputed that Miller did not use vacation time or
mutual swaps prior to being terminated.
      As for vacation time, Miller asserts that he had none accrued. He bases
that assertion on his separation notice, which, as stated above, is irrelevant.
(See p.8, supra.) He “assume[s]” that if he had possessed any vacation time,
Port Authority would have granted his last requests in March. (Miller Cert. ¶8).
Miller essentially admits, however, that the burden was on him to claim
vacation time; to submit a time off request, a USM must choose whether the
time will be deducted from allotted personal, sick, compensatory, or vacation
days. (DSMF ¶47; PRS ¶47).
      As for mutual swaps, Miller offers contradictory and vague accounts. He
testified in his deposition that he did not recall whether he ever attempted to
get another USM to swap shifts with him. (DRS ¶52). In opposition to Port
Authority’s motion for summary judgment, however, he submitted a
certification in which he now recollected that he did attempt to get other
employees to swap with him. His certification proffers no specific examples,
however, and names no employees whom he approached. One of the few details
he does proffer is that that he offered to swap for a Sunday shift. (Miller Cert.
¶fl2-13). Port Authority offers evidence, however, that between February 23,
2015, and his termination in March, Miller did not have any Sundays to swap.
(DRS ¶62). It also offers testimony of the union representative, Hogan, who
testified to a conversation that happened in January of 2015, wherein Hogan
and another USM, Tim Bonner, told Miller that they were willing to swap shifts
with him. (DE 63-16, at 38:1-42:25, 43: 12-15). Miller never asked Hogan to
swap, however. (Id. at 48:17-24).
      In his certification Miller adds that he “felt very strongly there was a
distinct atmosphere from my co-worker that voluntary swapping             ould be

                                        16
looked upon negatively by the supervisors, and this caused great reluctance
from my co-workers to assist me in any way.” (Miller Cert.               ¶ 13).   Miller does not
identify any such co-worker, or assert any other facts to justify what he “felt.”
This is insufficient to create or heighten any issue of fact.
          Miller claims that Port Authority did not do enough to assist with mutual
swaps. His managers, he says, did not identify anyone who would be willing to
swap with him, and there was no system in place to facilitate voluntary swaps.
(Id. at   ¶ 14).   Kosakowski, however, made an announcement to other USMs that
Miller would be looking for swaps and that they should consider his requests.
(DSMF ¶7 1). Kosakowski also told directed Miller to the Watch Engineers Office
at EWR, which had a list of all Unit 329 staff and their personal phone
numbers so that he could arrange swaps. (Id. at ¶72).
             E. Burden of Miller’s Preferred Accommodation
          Miller requested, in essence, a blanket exemption from all Fridays, A and
B shifts on Saturdays, and Jewish holidays.
          In total, Miller would have needed a Sabbath accommodation for forty-
five days in 2015. (DSMF          ¶ 105;   PRS   ¶ 105).   Miller’s assigned work schedule
would have conflicted with the Sabbath on five occasions during each thirty-
five-day rotation schedule during Eastern Standard Time (“EST”). During
Daylight Savings Time (“DST”), that total would have been reduced to four.
(DSMF ¶104; PRS         ¶ 104).
          Miller generally requested an accommodation for Jewish holidays, but
did not speci exactly which ones. The parties now dispute the extent to which
this particular request would require an accommodation. Miller now proffers
that he is not required to refrain from working on some of these holidays, but
does not specify which ones. (PRS ¶60; PSMF ¶92; Miller Cert. ¶5). The Port
Authority, estimating, has suggested that Miller would have needed an
accommodation on fourteen additional work days to observe holidays. (DSMF

¶ 115).



                                                   17
         The Port Authority has put forth several reasons why granting Miller’s
preferred accommodation would impose more than a de minimis burden:8 (1)
other USMs would have to take on additional Friday evening and Saturday
shifts to cover Miller’s absence; (2) exempting Miller from Friday evening and
Saturday shifts would effectively create a new shift that would need to be
offered to the most senior USM in compliance with the MOA; (3) employees with
heavier weekend work schedules are harder to retain; and (4) Miller could not
have been accommodated without Port Authority’s incurring a shift-change
premium or overtime costs. (DSMF ¶99, 101, 116-117). The total economic
cost of accommodating Miller’s time off requests to observe the Sabbath and
religious holidays was $7,303 in 2015. (Id.    ¶ 117).   The cost of overtime to cover
Miller’s observance of the Sabbath for 2015 would have been $17,296. (Id.
¶ 112)
         Miller offers several arguments to counter the extent of the burden and
to suggest that the burden would have been de minimis. The dollar figures, he
says, are inflated because the expert failed to consider that (1) Miller would not
need an accommodation for some Jewish holidays; (2) an involuntary swap
made thirty days in advance does not result in a premium payment; and (3) an
R shift employee can be scheduled on a Friday or Saturday. (PSMF ¶‘85-96).
         It is undisputed that the rotating schedule is prepared annually in
advance, and is tweaked if employees call out. (PSMF fl69-72; DRS ¶69). As a
result, Port Authority incurs shift-premium costs, and overtime, due to last
minute shift changes. (PSMF ¶78; DRS ¶73). In the event that a shift change
occurs with more than thirty days’ notice, then the shift-change premium cost
is not incurred by Port Authority. (Id. ¶79). However, Port Authority may
nonetheless incur overtime costs for these changes. (DRS ¶79).



8      That is the relevant test under Title VII. A proposed religious accommodation
constitutes an “undue hardship” if it would impose more than a de minimis burden on
the employer. See Section III, infra (citing Trans World Airlines v. Hardison, 432 U.S.
63 (1977); Protos a Volkswagen, 797 F.2d 129 (3d Cir. 1986)).

                                          18
        Miller also suggests that there are no seniority implications for the ten
rotational USMs or in the selection of overtime. (Id. ¶80-S1). Further, Port
Authority frequently had vacancies, which caused it to incur a premium
payment or overtime cost to cover those shifts whenever a Relief USM was not
working or available to fill the shift. (Id. ¶82, 84). During Miller’s employment,
Port Authority did not have any vacancies. (Id. ¶84; DRS ¶82).
        Finally, Miller notes that the entire agency, not just EWR, had a 5206
million budget for overtime costs in 2015. (PSMF ¶97; DRS ¶97; DE 68-24).
This figure includes overtime related to police ($103 million), firefighting ($13.6
million), and snow removal ($15 million). (DE 68-24).
   H.      Standard
        Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000);
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 5. Ct. 2505, 91 L. Ed.
2d 202 (1986). In deciding a motion for summary judgment, a court must
construe all facts and inferences in the light most favorable to the nonmoving
party. See Boyle v. Cnty. of Allegheny Pennsylvania, 139 F.3d 386, 393 (3d Cir.
1998) (citing Peters   ii.   Delaware River Port Auth. of Pa. & NJ, 16 F.3d 1346,
1349 (3d Cir. 1994)). The moving party bears the burden of establishing that
no genuine issue of material fact remains. See Celotex Corp. v. Catrett, 477 U.S.
317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). “FW]ith respect to an
issue on which the nonmoving party bears the burden of proof.           .   .   the burden
on the moving party may be discharged by ‘showing’         —   that is, pointing out to
the district court—that there is an absence of evidence to support the
nonmoving party’s case.” Celotex, 477 U.s. at 325.
        Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475


                                             19
U.s. 574, 586, 106 5. Ct. 1348, 89 L. Ed. 2d 538 (1986). The opposing party
must present actual evidence that creates a genuine issue as to a material fact
for trial. Anderson, 477 U.S. at 248; see also Fed. R. Civ. P. 56(c) (setting forth
types of evidence on which nonmoving party must rely to support its assertion
that genuine issues of material fact exist).
      Unsupported allegations, subjective beliefs, or argument alone, however,
cannot forestall summary judgment. See Lujan v. Nat’l Wildlzfe Fed’n, 497 U.S.
871, 888, 111 L. Ed. 2d695, 110 S. Ct. 3177 (1988) (nonmovingpartymaynot
successfully oppose summary judgment motion by simply replacing
“conclusory allegations of the complaint or answer with conclusory allegations
of an affidavit.”); see also Gleason v. Nor-west Mortg., Inc., 243 F.3d 130, 138
(3d Cir. 2001) (“A nonmoving party has created a genuine issue of material fact
if it has provided sufficient evidence to allow a jury to find in its favor at trial.”).
Thus, if the nonmoving party fails “to make a showing sufficient to establish
the existence of an element essential to that party’s case, and on which that
party will bear the burden of proof at trial    .   .   .   there can be ‘no genuine issue of
material fact,’ since a complete failure of proof concerning an essential element
of the nonmoving party’s case necessarily renders all other facts immaterial.”
Katz v. Aetna Cas. & Stir. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quoting Celotex,
477 U.S. at 322-23).
      Moreover, the “mere existence of some alleged factual dispute between
the parties will not defeat an otherwise properly supported motion for summary
judgment; the requirement is that there be no genuine issue of material fact.”
Anderson, 477 U.S. at 247-48. A fact is only “material” for purposes of a
summary judgment motion if a dispute over that fact “might affect the outcome
of the suit under the governing law.” Id. at 248. A dispute about a material fact
is “genuine” if “the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Id.




                                           20
   III.      Discussion
          Title VII protects employees from adverse employment actions on the
basis of religion:
          (a) It shall be an unlawful employment practice for an employer    --




                (1) to fail or refuse to hire or to discharge any individual, or
                otherwise to discriminate against any individual with respect
                to his compensation, terms, conditions, or privileges of
                employment, because of such individual’s     .   . religion[.]
                                                                     .




42 U.S.C.     § 2000e-2(a); see Hardison, 432 U.S. 63; Protos, 797 F.2d 129. Under
Title VII, employees may assert two different theories of religious
discrimination: disparate treatment and failure to accommodate. See Abramson
v. William Paterson Coil, of N.J., 260 F.3d 265, 281 (3d Cir. 2001). Miller
originally pled both theories, but he does not contest the dismissal of Count II
of the complaint, which alleges disparate treatment. (PBr at 40 n.2).
Accordingly, this opinion will address only Miller’s accommodation claim.
          Religion is defined to include all aspects of religious observance and
practice unless the employer demonstrates that he or she cannot “reasonably
accommodate” the employee’s religious needs without “undue hardship.” 42
U.S.C.     § 2000(e)U). In order to establish a prima facie claim of religious
discrimination based on a failure to accommodate, “the employee must show:
(1) she holds a sincere religious belief that conflicts with ajob requirement; (2)
she informed her employer of the conflict; and (3) she was disciplined for failing
to comply with the conflicting requirement.” Webb v. City of Phila., 562 F.3d
256, 259 (3d Cir. 2009) (citing Shelton v. Univ. of Med. & Dentistry of N.J., 223
F.3d 220, 224 (3d Cir. 2000)). Once the plaintiff establishes aprimafacie claim,
“the burden shifts to the employer to show either it made a good-faith effort to
reasonably accommodate the religious belief, or such an accommodation would
work an undue hardship upon the employer and its business.” Id.
          Here, Port Authority does not challenge the prima facie elements. It is not
disputed that Miller held a sincere religious belief that conflicts with a job
requirement of working on the Jewish Sabbath and holidays. Further, he told


                                            21
Port Authority of this conflict. Finally, he was terminated for absences when he
declined to report to work on the Sabbath.
      Once a plaintiff has set forth a prima facie claim of religious
discrimination, the burden shifts to the employer. The Port Authority asserts
that (1) it offered Miller a reasonable accommodation; (2) Miller did not make a
good faith effort to accommodate his Sabbath observance beliefs through the
means offered by Port Authority; and (3) Miller’s preferred accommodation
would have imposed an undue hardship on Port Authority as employer.
          A. Reasonable Accommodation of Sabbath Observance

                  1.   Legal principles governing good faith accommodation
                       and duty to cooperate

      Title VII does not explicitly define a “reasonable accommodation” in terms
of religion. Shelton, 223 F.3d at 225. What is clear, however, is that the
standard imposed on employers for a religious accommodation is not as
demanding as the accommodation of a disability required under the Americans
with Disabilities Act of 1990 (“ADA”). The object is to “eliminate[] the conflict
between employment requirements and religious practices.” Ansonia Rd. of
Ethic. v. Philbrook, 479 U.S. 60, 70 (1986). Courts have recognized, however,
that Congress intentionally used the word “reasonable,” and rejected
arguments that employers are required to totally eliminate any conflict. See,
e.g., fri. at 70 (noting that Congress “did not impose a duty on the employer to
accommodate at all costs.”).9
      Title VII “does not require employers to accommodate the religious
practices of an employee in exactly the way the employee would like to be
accommodated. Nor does Title VII require employers to accommodate an


       Accord EEOC v. Firestone Fibers & Textiles Co., 515 F.3d 307, 313 (4th Cir.
2008) (recognizing Congress’s use of the word “reasonable” and rejecting argument
that employer reasonably accommodates only when it totally eliminates the conflict);
EEOC v. Thompson Contracting, Grading, Paving, & Utils., Inc., 793 F. Supp. 2d 738,
744 (E.D.N.C. 2011) (“accommodation does not have to ‘totally’ eliminate the conflict
between the work requirement and religious practice; the accommodation must only
be reasonable”) (citation omitted)).

                                          22
employee’s religious practices in a way that spares the employee any cost
whatsoever.” Getz a Pa., Dep’t of Pub. Welfare, 802 F.2d 72, 74 (3d Cir. 1986)
(internal quotation and citation omitted); Prise v. Aldenuoods Grp., Inc., 657 F.
Supp. 2d 564, 601 (W.D. Pa. 2009) (“An employer is not statutorily required to
offer an employee his or her preferred accommodation in circumstances where
a sufficient accommodation has already been provided.”). “Where both the
employee and employer propose an accommodation, the employer does not
have to accept the employee’s proposal.” Philbrook, 479 U.S. at 68 (“any
reasonable accommodation by the employer is sufficient to meet its
accommodation obligation.”).
      The requirement of reasonableness goes both ways, imposing a duty of
“bilateral cooperation” in the search for a reasonable accommodation.
Philbrook, 479 U.S. at 69. The employer is required to make a good faith effort
to accommodate an employee’s religious beliefs; the employee has a duty to
cooperate with the employer’s good faith efforts to accommodate. Daniels a City
of Arlington, Tat, 246 F.3d 500, 506 & n.30 (5th Cir. 2001); see also Beadle v.
Hillsborough Cnty. Sheriffs Dep’t, 29 F.3d 589, 593 (11th Cir. 1994) (stating
that employee has “duty to make a good faith attempt to accommodate his
religious needs through means offered by the employer”).
      The employee therefore cannot make an all-or-nothing demand, but
must work with an employer that is attempting to offer an accommodation:
      An employee cannot shirk his duties to try to accommodate himself
      or to cooperate with his employer in reaching an accommodation
      by a mere recalcitrant citation of religious precepts. Nor can he
      thereby shift all responsibility for accommodation to his employer.
      Where an employee refuses to attempt to accommodate his own
      beliefs or to cooperate with his employer’s attempt to reach a
      reasonable accommodation, he may render an accommodation
      impossible.
Chrysler Corp. v. Mann, 561 F.2d 1282, 1285 (8th Cir. 1977); see also Brener v.
Diagnostic Ctr. Hosp., 671 F.2d 141, 145-46 (5th Cir. 1982) (no Title VII
violation where employee did not fully explore employer’s proposed religious
accommodation).

                                        23
      If the employer offers an accommodation that is reasonable, “the
statutory inquiry is at an end.” Phi/brook, 479 U.S. at 68. The employer is not
then required to show that it could have adopted each of the employee’s
suggested accommodations without incurring an undue burden. Id. (noting
that undue hardship on employer’s business is at issue only when employer
fails to offer any accommodation), See also Getz, 802 F.2d at 73 (employer
must show that it made “good faith efforts to accommodate, and if such efforts
were unsuccessful, to demonstrate that it was unable to reasonably
accommodate without undue hardship.”).
      The employer is required to identify and adopt an accommodation that is
reasonable, not to offer the employee a menu of options. Any such requirement,
the Supreme Court has said, would give an employee “every incentive to hold
out for the most beneficial accommodation despite the fact that an employer
offers a reasonable resolution of the conflict.” Phi/brook, 479 U.S. at 69. In
short, “[sjo long as the accommodation [offered by the employerj reasonably
balances the employee’s observance of her religion with the employer’s
legitimate interest, it must be deemed acceptable.” Cloutier v. Costco Wholesale,
311 F. Supp. 2d 190, 200 (D. Mass. Mar. 30, 2004) (citing Phi/brook, 479 U.S.
at 70).
          An acceptable accommodation may consist of a combination of measures
which, taken together, meet the statutory standard of reasonableness. Several
Circuits have held that, when analyzing whether an employer provided a
reasonable accommodation, a “court should take a ‘totality of the
circumstances’ approach and consider whether the combination of
accommodations provided by the employer was reasonable.” Sanchez-Rodriguez
a AT&TMobility P.R., Inc., 673 F.3d 1, 12 (1sf Cir. 2012) (emphasis in
original).10


       Accord SturgUl a United Parcel Serv., Inc., 512 F.3d 1024, 1030 (8th Cir. 2008)
(“What is reasonable depends on the totality of the circumstances and therefore might,
or might not, require elimination of a particular, fact-specific conflict.”); Hudson a W.
Airlines, Inc., 851 F.2d 261, 266 (9th Cir. 1988) (examining accommodations and
                                           24
      Although this “combination” approach has not been expressly endorsed
by the Third Circuit, I find it reasonable and I adopt it. It offers both employers
and employees much-needed flexibility. Thus if one option, such as a mutual
swap, is not available on a particular occasion, the employee can exercise
another. Each case turns on its own facts and circumstances, however, and
the determination of “reasonableness” will depend on the unique
circumstances of the employer-employee relationship.
      The requirements of a seniority system or union contract may affect the
determination of what is reasonable. Hardison, 432 U.S. 63, is the seminal
Supreme Court case addressing a “reasonable accommodation” and “undue
burden” in the context of an agreed-upon seniority system. Self-evidently, it
has many features in common with this case, and so I summarize it at some
length.
      In Harthson, the Court addressed “the extent of the employer’s obligation
under Title VII to accommodate an employee whose religious beliefs prohibit
him from working on Saturdays.” Id. at 66. The plaintiff was an aircraft
maintenance stores clerk, a position that had to be staffed twenty-four hours a
day, every day of the year. Id. In the event that an employee’s position in that
department was vacant, another employee would be shifted from another
department or a supervisor would cover the job. Id. at 66-67. The employer had
also adopted a seniority system, which provided that the most senior
employees had “first choice for job and shift assignments.” Id. at 67.
      The plaintiff, a member of the Worldwide Church of God, informed his
employer that he could not work from sunset on Friday until sunset on
Saturday. Id. at 67. The employer agreed that the union representative should
seek a job swap or a change of days off, and for its own part the employer
agreed to seek another, non-conflicting job assignment for the plaintiff. Id. at
67-68. A shift change temporarily resolved the conflict. The plaintiff eventually


concluding that “[ajil of these accommodations together” provided employee with
reasonable accommodation).

                                         25
bid for and took a different position, however, one for which he was second
from the bottom in terms of seniority. Id. at 68. There, he was asked to work
Saturdays when another employee was on vacation, and he did not have
sufficient seniority to bid for a shift with Saturdays off. Id.
       At that point, the employer declined to further accommodate the
plaintiff’s demand to have every Saturday off. Id. The Court recognized that the
position could not be left vacant, and that if plaintiff were granted his preferred
accommodation, the employer would have to fill his position with a supervisor
or another employee, or else force someone to fill this shift, requiring the
company to pay a wage premium. Id. at 68-69.
       The Hardison Court recognized that a seniority system, particularly one
that is the result of collective bargaining, has weighty claims of its own. It
“represents a neutral way of minimizing the number of occasions when an
employee must work on a day that he would prefer to have off.” Id. at 78.
Relieving one employee of the Saturday shift would have required that a senior
employee fill in for him. Denying that senior employee his or her shift
preference would violate the collective bargaining agreement. Id. at 80. It would
be “anomalous,” the Court held, “to conclude that by ‘reasonable
accommodation’ Congress meant that an employer must deny the shift and job
preference of some employees                 .   .   .   in order to accommodate or prefer the
religious needs of others    .   .   .   .   Title VII does not require an employer to go that
far.” Id. at 81.
       Since Hardison, courts have further fleshed out what constitutes a
reasonable Sabbath accommodation in the context of a union agreement or
rotational schedule   —   circumstances that apply here. As one court recognized,
“rotating shift schedules that spread weekend work as evenly as possible
among employees are nearly universally recognized as a neutral way for
employers to distribute work.” Bolden v. Caravan Facilities Mgmt., LLC, 112 F.
Supp. 3d 785, 7gl (N.D. md. 2015). In that context, “the opportunity for
employees to swap shifts has been recognized as a way for employers to cure


                                                             26
any conflict the neutral schedule creates with an employee’s request for days
off for religious reasons.” Id.
       Courts have recognized in that context that voluntary swapping of shifts
can constitute a reasonable accommodation in the context of a neutral rotating
shift system. Numerous examples are set forth in the margin.’1 Indeed, even an
existing mutual swap program can constitute a reasonable accommodation
even if the swap program was not instituted in response to the employee’s
demand for an accommodation. A preexisting policy that allows mutual swaps
among employees may suffice.’2



        See, e.g., SOnchez-Rodriguez, 673 F.3d at 12 (affirming grant of summary
judgment to employer AT&T where employee, installation technician, worked rotating
Saturdays and employer accommodated employee by allowing him to swap shifts with
co-workers, even though co-workers would not swap shifts with employee); Sturgill,
 512 Fad at 1032 (employer reasonably accommodated employee’s request for religious
accommodation when it allowed employee to swap shifts with another employee);
 Mothssette-Brown u. Mobile Infirmary Med. Ctr., 506 F.3d 1317, 1319 (11th Cir. 2007)
 (affirming judgment that employer reasonably accommodated employee where it
approved employee’s requests for shift swaps even though employer “did not actively
assist in coordinating other shift arrangements,” but did post master employee
 schedule that employee could have used “to find someone with whom to swap.”);
 Genas v. State of New York Dep’t of Corr. Sen’s., 75 F.3d 825, 832 (2d Cir. 1996)
 (concluding that employer offered reasonable accommodation by allowing shift swaps);
 Beadle, 29 F.3d at 593 (affirming judgment that employer reasonably accommodated
 employee by allowing employee to arrange shift swaps with his co-workers, which
 employer aided by providing him with employee roster sheet and permitting him to
 advertise his need for shift swaps during daily roll calls); Brener, 671 F.2d at 143, 145-
46 (holding that pharmacist, who was required to work weekends as part of rotational
 schedule and who observed Sabbath (from sunset Friday to sunset Saturday), was
 reasonably accommodated when he was allowed to trade shifts with other staff
 pharmacists); Rojas u. GMD Airlines Sen’s., 254 F. Supp. 3d 281, 296 (D.P.R. 2015)
 (granting summary judgment where employer reasonably accommodated employer
where it permitted employee to swap shifts, even though employee was unsuccessful
in finding swap); EEOC u. Car-the Hilton Int’l, 597 F. Supp. 1007, 1011 (D.P.R. 1984)
 (employer reasonably accommodated plaintiff by authorizing shift swaps and transfer
 to position with less shifts during Sabbath), affd, 821 F.2d 74 (1st Cir. 1987); see also
 29 C.F.R. 1605.2(d)(i) (EEOC guideline providing that “[r]easonable accommodation
without undue hardship is generally possible where a voluntary substitute with
 substantially similar qualifications is available.”).
12     Hudson v. W. Airlines, Inc., 851 F.2d 261, 263 (9th Cfr. 1988) (finding that
employer reasonably accommodated plaintiffs Sabbatarian observance where the
applicable collective bargaining agreement permitted employee to trade shifts, and the
employer posted employees’ schedules, which facilitated swaps); Chrysler, 561 F.2d at

                                            27
      The courts have also held that an employer may require an employee to
use vacation days or take unpaid leave, without running afoul of the
reasonableness requirement. Again, examples are numerous, and are set forth
in the footnote.’3
      The use of mutual swaps or vacation leave, then, may each
independently satisfy the reasonable accommodation standard. So too may the
combination of mutual swaps and leave, as many cases attest.’4


1285 (recognizing that employer is not obligated to change its schedule where
“procedures and scheduling already provide a measure of elasticity in switching work
shifts and in allowing excused absences.”); see EEOC v. Bridgestone/Firestone, Inc., 95
F. Supp. 2d 913, 928 (C.D. Ill. 2000) (“[Al system of voluntary swaps always depends
on willing volunteers, yet courts have consistently found these systems to be
reasonable accommodations, even when a swap was not always possible.” (citation
omitted)).
 ‘3     See Ansonia, 479 U.S. at 70 (“requiring respondent to take unpaid leave for holy
day observance that exceeded the amount allowed by the collective-bargaining
agreement, would generally be a reasonable one.”); Getz, 802 F.2d at 72 (affirming that
employer reasonably accommodated employee by permitting employee to use accrued
vacation and personal leave time for Sabbath observance); Reichman u. Bureau of
Affirmative Action, 536 F. Supp. 1149, 1175 (M.D. Pa. 1982) (finding that employer
reasonably accommodated employee by granting employee’s request for leave with
pay); see also Chrysler, 561 F.2d 1282 (8th Cir. 1977) (finding that defendant did not
fail to accommodate Sabbath observer who failed to avail himself of collective
bargaining provision that allowed for paid and unpaid leaves of absences); Lee v. ABF
Freight Sys., 22 F.3d 1019, 1022 (10th Cir. 1994) (affirming grant of summary
judgment to employer who permitted employee to use two weeks of vacation time to
accommodate Sabbath observance); Guy v. MTA N.Y.C. Transit, No. 10 CV 1998, 2012
U.S. Dist. LEXIS 138526, at *26*27 (E.D.N.Y. Aug. 6, 2012) (granting summary
judgment where defendant permitted plaintiff to observe to Sabbath by using his paid
vacation days and unpaid personal days), R&R adopted, 2012 U.S. Dist. LEXIS
 138523 (E.D.N.Y. Sept. 26, 2012).
14      Rodriguez v. Verizon Communs., Civil Action No. 16-4202, 2018 U.S. Dist.
LEXIS 90420, at *12 *1344 (D.N.J. May 30, 2018) (granting summary judgment
where employer allowed employee, who sought accommodation for Sabbath and ten to
twelve holy days, to swap shifts or to take paid or unpaid leave); see also Firestone
Fibers & Textiles, 515 F.3d at 315 (affirming grant of summary judgment where
employer permitted employee to use fifteen vacation days, three floating holidays days,
swapping shifts, and sixty hours of unpaid leave to observe Sabbath); Thomas v. Nat’l
Ass’nofLetterCan-iers, 225 F.3d 1149, 1152-53 (10th Cir. 2000) (affirming grant of
summary judgment for employer where employer permitted employee to take leave on
Saturdays and to initiate voluntary swaps with other employees); United States v.
Albuquerque, 545 F.2d 110, 112 (10th Cir. 1976) (recognizing that use of vacation
leave, taking leave without pay, and trading shifts with another employee was
                                          28
      When I say that, e.g., shift swapping may constitute a reasonable
accommodation, I do not mean to imply that it must suffice as a matter of law;
that will depend on the facts of the case. Permitting employees to swap shifts
on a voluntarily basis “does not definitively constitute ‘reasonable
accommodation’ as a matter of law in all cases.” EEOC v. Robert Bosch Corp.,
169 Fed. App’5c 942, 944 (6th Cir. 2006).
      Most obviously, if a shift change or swap does not actually resolve the
conflict, then it is not a reasonable accommodation. See Baker v. The Home
Depot, 445 F.3d 541, 547 (2d Cir. 2006) (employer did not reasonably
accommodate employee where it offered only to shift the employee from the
night shift to the morning shift, but still required him to work on the Sabbath).
      More subtly, a shift swap may not be a reasonable accommodation where
the swap itself violates an employee’s religious scruples against encouraging
others to work on the Sabbath. Smith v. Pyro Mbi. Co., 827 F.2d 1081, 1088
(6th Cir. 1987), cert. denied, 485 U.S. 989 (1988). Likewise, a reasonable
accommodation may not be found where the work environment maintained by
the employer is so hostile to swaps that they are not a realistic alternative. See
McGuire a Get-i. Motors Coip., 956 F.2d 607, 610 (6th Cir. 1992) (summary
judgment inappropriate where employer allowed employee to swap shifts, but
compromised willingness of other employees to do so by taking survey of
employees, who then became reluctant to swap shifts). In each of those cases, I



reasonable accommodation for employee who could not work Sabbath from Friday
sunset to Saturday sunset, and refusing to require supervisor to find another
employee for plaintiff who would trade shifts), cert. denied, 433 U.S. 909 (1977);
Thompson Contracting, 793 F. Supp. 2d at 744 (granting summary judgment where
employer permitted Sabbath-observing employee to use shift swapping and paid
personal leave, even though employee was a probationary employee and was not yet
able to use paid leave), aff’d, 499 Fed. App’x 275 (4th Cir. 2012); Ellinyton u. Murray
Energy, 2010 U.S. Dist. LEXIS 104363, at *33..34 (D. Utah Sep. 30, 2010) (granting
summary judgment where employer offered reasonable accommodation to employee to
swap shifts or use personal days or vacation days to accommodate Sabbath
observance); Durant a NYNEX, 101 F. Supp. 2d 227, 233 (S.D.N.Y. 2000) (granting
summary judgment where employer offered reasonable accommodation of swapping
shifts and using vacation days for days that conflicted with Sabbath).

                                          29
note, there was some aggravating factor above and beyond the mere inability of
the employee to find a volunteer to swap shifts on a particular day.
                 2.        Application to this case
      Here, Mr. Miller was offered several options, alone and in combination, to
accommodate his Sabbath observance. The employer did not merely cite its
preexisting policies and declare them to be sufficiently flexible. Indeed, to
accommodate Miller it was willing to go beyond what was required by the
collective bargaining agreement with its employees. Cf EEOC z’. Aldi, Inc., 2008
U.S. Dist. LEXIS 25206, at *29 (W.D. Pa. Mar. 28, 2008) (“pre-existing neutral
rotation system along with a voluntary shift swap policy may constitute a
reasonable accommodation under Title VII under certain circumstances;
holding, however, that employer’s “mere reliance on its pre-existing policy
without any further action” was insufficient to support summary judgment for
employer) (emphasis in original)).
      At that time, Port Authority’s collective bargaining agreement with its
employees limited shift swaps to two per month, and usually required that
vacation days be used in blocks (i.e., not one day at a time). In response to the
request for an accommodation, however, Port Authority authorized Miller to
engage in unlimited shift swaps, as well as to use vacation, personal, and
compensatory time at will. See Rodriguez, 2018 U.S. Dist. LEXIS 90420, at*l3
14 (granting summary judgment where employer allowed employee to use
single vacation days, contrary to CBA). Miller availed himself of those
accommodations on seven occasions before he unilaterally began submitting
requests to take leave without pay, an accommodation that had not been
offered by the employer.
      On the reasonable-accommodation element, Miller has not presented
competent evidence that would defeat Port Authority’s motion. He challenges
the employer’s proffered accommodation on two grounds: (1) that the vacation
time accommodation was illusory, because he did not have any accrued
vacation time; and (2) that the shift swap accommodation was illusory, because


                                        30
co-workers would not swap shifts with him and Port Authority did not do
enough to facilitate the swaps on his behalf.
      As to the first ground, based on the alleged lack of accrued vacation time,
Port Authority’ has submitted persuasive contrary documentary evidence. New
hires are entitled to ten vacation days (80 hours). Miller’s paychecks showed
his accrued-time balances, including 80 hours of vacation time. (See p.8,
supra). These are not credibility-dependent, historical facts. They are
administrative facts—true by virtue of having been declared so by a person or
entity with authority. More plainly, if your employer says you’re entitled to a
vacation day, then you are.
      Miller responds in his certification that he had no accrued vacation time.
In support of that contention, however, he offers only a citation to his
separation notice. The citation is inapposite. True, Miller was not given a
payout for unused vacation time upon his separation; that, however, was not
because he had no vacation time, but rather because under the MOA, such a
payout requires nine months of service (and Miller had only three). So Miller’s
failure to receive a payout did not signify that he lacked accrued vacation time,
and in fact he did have vacation time available. (Seep. 8, supra).
      Miller’s certification states that he “assumed” his last requests for an
accommodation in March would have been granted by Port Authority’ if he had
possessed accrued vacation time. That is sheer speculation. It contradicts the
business records of Port Authority. It also contradicts Miller’s previous sworn
deposition testimony that he understood it was the employee’s, not the
employer’s, obligation to designate the type of time to be used to support a
time-off request. In other words, an employee who wants vacation time credited
against an absence must request it. Miller’s “assumption” is insufficient to
create an issue of material fact as to whether Miller had vacation time available
to accommodate his Sabbath absences. (See pp. 8, 16, supra).
      Miller’s second challenge concerns the efficacy of mutual swaps as an
accommodation. During his deposition, Miller testified that he did not recall


                                        31
whether he sought any swaps prior to his termination. In opposition to Port
Authority’s motion for summary judgment, however, Miller filed a certification
in which he now recalled that he offered to work a Sunday shift, but that no
one was willing to swap with him for a Saturday. This contention is virtually
fact-free. The certification does not state whether Miller made one or more than
one swap request; does not identify any co-worker he asked to swap; does not
give the date of any such request; and does not state the substance of any such
conversation. This is simply too vague to raise an issue of fact. (Seep. 17
supra).’5
       But even assuming the truth of this vague contention, it is not material
for summary judgment purposes. One of the few facts Miller reveals is that a



15      As noted, Miller previously testified in a deposition that he had no recollection
of making a swap request. Then, in response to the summary judgment motion, he
submitted a certification in which, however vaguely, he claimed to recall making such
a request of an unspecified co-worker at an unspecified time. Miller does not provide a
reasonable explanation for this turnaround. For the reasons stated in text, the
certification, even taken at face value, is insufficient to create an issue of fact. In the
alternative, the “sham affidavit” doctrine would justify setting the certification aside.
        “A district court may find a declaration to be a sham when it contains facts
that the affiant previously testified he could not remember.” Crawford v. George &
Lynch, Inc., 19 F. Supp. 3d 546, 557 (D. Del. 2013).
       The purpose of the “sham affidavit doctrine” is to prevent a party from defeating
summary judgment “by filing an affidavit disputing his or her own sworn testimony
without demonstrating a plausible explanation for the conflict.” Jiminez, 503 F.3d at
251 (citing Baer v. Chase, 392 F.3d 609, 624 (3d Cir. 2004)). A certification is a
“sham” if it contradicts the affiant’s prior testimony and there is no valid explanation
for the inconsistency. Baer, 392 F.3d at 624. However, “[wjhen there is independent
evidence in the record to bolster an otherwise questionable affidavit, courts generally
have refused to disregard the affidavit.” Baer, 392 F.3d at 625. “Such corroborating
evidence may establish that the affiant was ‘understandably’ mistaken, confused, or
not in possession of all the facts during the previous deposition.” Jiminez, 503 F.3d at
254. In the event that the swearing party fails to explain the contradiction or offers a
“weak explanation for his sudden ability to remember important facts,” a district court
may “disregard the subsequent affidavit and the alleged factual issue in dispute as a
‘sham,’therefore not creating an impediment to a grant of summary judgment based
on the deposition.” Crawford, 19 F. Supp. 3d at 557 (citing Yeager, 693 F.3d at 1081);
Jiminez, 503 F.3d at 254.
       Here, Miller has offered no explanation for his sudden ability to recall critical
facts, which are contradicted by competent evidence.

                                            32
swap he sought in March 2015 was for a Sunday shift. Between February 23,
2015 and his termination in March, however, Miller did not have any Sunday
shifts assigned to him. So it is highly unlikely that he offered a Sunday shift,
but even if he did, it was not his to give. (DRS ¶62). (See pp.16-17, supra).
      In addition, there is unrebutted evidence that there was at least one
willing swap partner. Hogan, the union representative, testified that he and
another USM were willing to swap with Miller, and told him so. Indeed, Hogan
preferred to work Friday shifts. Hogan testified that Miller never asked him to
swap, however, and Miller submits no evidence or testimony that he ever did.
(DE 63-16, at 42:11-25, 43:12-15, 48:17-24).
      Finally, Miller’s subjective feelings are insufficient to create an issue of
fact as to the availability of swaps. He certified that he “felt very strongly there
was a distinct atmosphere from my co-worker that voluntary swapping.
would be looked upon negatively by the supervisors, and this caused great
reluctance from my co-workers to assist me in any way.” (See pp.16-17, supra).
Miller does not identify any such co-worker, or othenvise assert any other facts
to support this belief. Cases resting on this factor have involved some positive
act of discouragement by the employer, not a subjective feeling. See McGuire,
956 F.2d at 610 (employer circulated an intimidating employee “survey”).
      In contrast, Port Authority has offered competent evidence in the form of
sworn testimony that it encouraged and promoted swaps as an
accommodation. Kosakowski made an announcement to USMs that Miller
would be seeking swaps and that employees should consider his request; Port
Authority posted the USMs’ schedules and personal phone numbers, which
Miller could have used to find swaps; Lynch testified that he would have
approved any mutual swap that was submitted to him; and Hogan testified
that he offered to swap with Miller, who did not take him up on it. (DRS ¶63).
No additional obligations are imposed on an employer.’6 And there is nothing


16     See Albuquerque, 545 F.2d at 112 (refusing to find accommodation not
reasonable because supervisor did not find search for employee with which plaintiff
could trade shifts); Morrissette-Brown, 506 F.3d at 1319 (employer not required to
                                         33
in the record to indicate that Miller asked his employer to take a more active
role in facilitating swaps, either at the time he initially sought an
accommodation or afterward.’7
      Miller attacks the sufficiency of the leave accommodation and the mutual
swap accommodation separately, instead of considering them in combination.
For that reason, the Sixth Circuit and district court cases cited by Miller are
readily distinguishable.’8 For example, an employer who offers only the use of
vacation time may be found not to have reasonably accommodated an
employee if the employee will inevitably run out of accrued time to use. But
that is not the case here, where a combination of accommodations was
available, Those cited cases, moreover, are contraz-v to the Third Circuit case of
Getz, 802 F.2d at 72, which found that an employer reasonably accommodated
an employee by permitting the use of accrued vacation and personal leave time
for Sabbath observance. That, the Third Circuit held, was a “reasonable” as
opposed to a “total” accommodation.


“actively assist in coordinating other shift arrangements,” where it posted master
employee schedule that employee could have used “to find someone with whom to
swap.”).
17     See Thomas, 225 F.3d at 1156-57 (noting that record did not indicate that
employee requested employer to help with swaps “at the time that the reasonable
accommodation was being sought” and “[ajithough an employer has a duty reasonably
to accommodate an employee’s religious beliefs   this duty does not obligate the
                                                ...,



employer to consider and preclude an infinite number of possible accommodations.’).
18      See Cooper v. Oak Rubber Co., 15 F.3d 1375, 1379 (6th Cir. 1994) (finding that
“[ajn employer who permits an employee to avoid mandatory Sabbath work only by
using accrued vacation does not ‘reasonably accommodate’ the employee’s religious
beliefs”); Krop v. Nicholson, 506 F. Supp. 2d 1170, 1177 (M.D. Fla. 2007) (denying
summary judgment where employer, who had previously allowed Sabbath observing
employee to use leave without pay (“LWOP”), subsequently required employee to use
accrued leave because employer failed to show that permitting Plaintiff to use LWOP
would have caused undue hardship); Walker u. Alcoa, Inc., 2008 U.S. Dist. LEXIS
45684, at *3o31 (N.D. md. June 9, 2008) (denying summary judgment where
employer offered employee to use fifteen days of vacation as accommodation for
Sabbath). Walker reasoned that the accommodations offered to the employee were not
sufficient because they did not “remove entirely the possibility that [plaintiff] would
have to work on Sunday.” Walker, 2008 U.S. Dist. LEXIS 45684, at *33 As noted
above, such a standard removes the word “reasonable” from the statutory language
and requires a total accommodation.

                                          34
      Closer to the mark, but still unpersuasive, is Miller’s citation of an
Alabama district court case, Berry v. Mead Westuaco Packaging Sys., LLC, 2011
U.S. Dist. LEXIS 25777 (M.D. Ala. Mar. 14, 2011). There, the employer offered
two accommodations: it allowed plaintiff (1) “to swap shifts with other
operators; and (2)   .   .   .   to use his vacation time.” Id. at *14. The plaintiff in that
case failed to find a swap partner, and he did not have enough vacation time to
cover his religious observances. Id. In response, the employer told him to “find
another job.” Id. Berry itself recognized that “even if a plaintiff cannot always
find another employee to swap with,” a mutual swap can be a reasonable
accommodation. But that employee, unlike Miller, established that he had
made diligent, good faith efforts to swap shifts, without result. Id. at *16. It was
on that basis that Berry denied the employer’s motion for summary judgment.
Id.
       Tabura u. Kellogg USA, 880 F.3d 544, 555 (10th Cir. 2018), cited by
Miller, is similar. There was evidence that the plaintiff had tried and failed to
arrange swaps, and had received no help from the employer. To be sure an
entirely fruitless swap arrangement, accompanied by the employer’s
unwillingness to explore further alternatives, might fall short of a reasonable
accommodation. But here, as I say, there is no evidence of that.
      No dispute of fact like those in Ben-y or Tabura appears in the record of
this case. As expressed above, Miller has not put forth competent evidence that
he tried, but was unsuccessful, in getting a mutual swap, or that he ran out of
vacation time. Nor did he document unsuccessful attempts with his employer,
only to be fired.
      Lurking in Miller’s presentation is an assertion that Port Authority failed
to engage in a required “interactive process” when it rejected his preferred
request for an accommodation. In ADA cases, federal regulations require an
interactive process, i.e., a joint effort by the employer and the employee in
determining an appropriate accommodation. 29 C.F.R.                 §   1630.2(o)(3). There is
no such regulation under Title VII regarding religious accommodations. Courts


                                                  35
in this Circuit have not been consistent in this regard. Dodd v. SEFTA, 2008
U.S. Dist. LEXIS 56301, at *28 n.6 (E.D. Pa. July 23, 2008) (noting that Title
VII does not have interactive process requirement); Aldi, 2008 U.S. Dist. LEXIS
25206, at *41 (imposing interactive process requirement in religious
accommodation case). Still, the Title VII case law requires good faith and
“bilateral cooperation,” see p.23, supra, so I think that the absence of an
interactive process could be relevant, if not determinative. I will consider it
briefly.
       Even under ADA standards, however, an employer is liable only if the
lack of an interactive process constituted a lack of good faith and prevented the
identification of an accommodation that was reasonable and available.’9 As
expressed elsewhere in this opinion, there is no evidence of that. Moreover,
there is considerable unrebutted evidence that the employer here did not brush
off Miller’s request, but carefully considered the relevant factors,
       The Port Authority, and in particular McKeon, reviewed the USM
schedules, past practices, the constraints of the MOA, and the potential impact
on employee morale if certain employees were required to work additional
weekends. (PSMF fl26; DSMF fl65, 66; seep. 11, supra). While she did not
sit down with Lynch or Kosakowski and discuss the schedule, or determine
that exact impact on particular staff members of granting Miller his preferred
accommodation, this does not establish a lack of good faith. (PSMF fl27-34),
McKeon established without contradiction that she carefully considered Miller’s
preferred accommodation:

‘9     q    Taylor u. FhoenLvuille Sch. Dist., 184 F.3d 296, 318 n.Y (3d Cir. 1999). In
ADA cases, the interactive process imposes a duty of good faith on the employer in
finding a reasonable accommodation. See Id. at 315 (“The interactive process would
have little meaning if it was interpreted to allow employers, in the face of a request for
accommodation, simply to sit back passively, offer nothing, and then, in post-
termination litigation, ti-v to knock down every specific accommodation as too
burdensome”); Williams a Phila. Hous. Auth. Police Dep’t, 380 F.3d 751, 771 (3d Cir.
2004) (noting that, in order to establish that employer did not engage in interactive
process, employee must prove that “employer did not make a good faith effort to assist
the employee in seeking accommodations and       .   . the employee could have been
                                                         .



reasonably accommodated but for the employer’s lack of good faith.”).

                                            36
      We talked about redoing the schedule and seeing if we can come
      up with a line that would allow Fridays and Saturdays to be off
      The problem with doing that is that if we did change the schedule,
      the way that the schedule get assigned is by seniority, and Gary
      would be the lowest person on the seniority ranking at that point
      in time, and he would be the last pick of line. My guess is that if
      we had a schedule that allowed Fridays and Saturdays to not be
      working, the lowest senior person would not get that line pick.
 (DE 63.12, at 69:12-22). All of these actions speak to the employer’s
reasonable efforts to work out an appropriate accommodation. And the
evidence shows that the employer did afford Miller a reasonable
accommodation, which he failed to exploit.20
      I recognize the importance, in any Title VII religious accommodation
case, of considering the particular facts. I do not mean to suggest that any
employer who offers mutual swaps or the use of accrued time has per se
reasonably accommodated an employee. However, in light of the combined
accommodation offered by Port Authority—shift swapping, and the use of
vacation, personal excused, and compensatory time—I find that a reasonable
accommodation was offered here. Miller has not raised an issue of material fact
that the accommodation failed despite his cooperation—for example, that he
made futile requests for mutual swaps, or that he did not have plenty of
vacation time left to use for religious purposes. The undisputed facts of this
case demonstrated that Port Authority offered Miller reasonable
accommodations and that he failed to fully take advantage of them.

20      Miller devotes a couple of paragraphs to a contention that Port Authority
“harassed” another Jewish employee, Leeor Solomon, after granting Solomon a
religious accommodation. Citing no law, Miller cites Solomon’s treatment as evidence
of bad faith. (DBr at 40). It is true that a disparate-treatment claim can involve
consideration of evidence of discrimination against others in the plaintiffs protected
class. See, e.g., Prise, 657 F. Supp. 2d at 598 (considering elements of pretext and
discriminatory intent). Miller’s disparate-treatment claim has been dismissed,
however, and he does not contest that dismissal. (DBr at 40 n.2). At any rate, Port
Authority disputes Miller’s allegations regarding Solomon, and has submitted evidence
that Solomon was provided an accommodation, but was fired for abusing sick time,
falsifying his time card, failing to provide notice when requesting time off, and
circumventing his supervisor. (DE 77-1). The Port Authority asserts that this evidence
is at best tangential to Miller’s accommodation claim, and I agree.

                                          37
      Thus, I find that summary judgment is warranted on the issue of the
reasonableness of the accommodation and Miller’s cooperation with it.
         B. Undue Hardship
      Typically, where a reasonable accommodation is found, “the statutory
inquiry is at an end.” Ansonia, 479 U.S. at 68. Nevertheless, in the alternative,
I will briefly address the issue of undue hardship to the employer. Even
accepting arguendo that Miller was not offered a reasonable accommodation,
Port Authority has sustained its shifted burden to demonstrate that Miller’s
preferred accommodation would have imposed a more than de minimis burden
on itself as employer.
      The threshold of undue hardship is not high. Webb, 562 P.3d at 260
(citation omitted). An accommodation constitutes an “undue hardship” if it
would impose more than a de minimis burden on the employer. Hardison, 432
U.S. at 84; Webb, 562 F.3d at 259-50. Such a burden may take the form of
economic costs, but may also include non-economic costs, such as damage to
employee morale or compromise of a collective bargaining agreement or
seniority system.2’
      An analysis of undue hardship may not be based on mere speculation or
conjecture. By the same token, however, “an employer is not required ‘to wait
until it [feels] the effects’ of the proposed accommodation before determining its
reasonableness.” Firestone Fibers & Textiles Co., 515 F.3d at 317 (citations
omitted). “[Ejmployers must be given leeway to plan their business operations
and possible accommodative options in advance, relying on an
accommodation’s predictable consequences along the way.” Id. If an
accommodation would violate a CBA or impose more than a de minimis impact
on co-workers, “then [the employerl is not required to offer the accommodation


21     EEOC a Ceo alp., Inc., 616 F.3d 265, 273 (3d Cir. 2010) (citing Webb, 562 F.3d
at 260). Accord United States a Bd. of Educ., 911 F.2d 882, 887 (3d Cir. 1990) (citing
Hardison, 432 U.S. at 79-83); see also EEOC v. Townley Eng’g & Mfg. Co., 859 F.2d
610, 615 (9th Cir. 1988) (“Cost cannot always be measured in terms of dollars.”), ced.
denied, 489 U.S. 1077, 109 5. Ct. 1527, 103 L. Ed. 2d 832 (1989).

                                          38
under Title VII.” Id. (citing Balint v. Carson City, 180 F.3d 1047, 1054-55 (9th
Cir. 1999)).
      Since Hardison, courts have uniformly held that compromise of a
seniority system or violation of a collective bargaining agreement is a
cognizable form of undue hardship.22 Such an accommodation may create an
undue hardship “if it causes more than a de minimis impact on co-workers,” as
many cases have recognized. A few are set out in the margin.23



22    Fouche u. N.J. Transit, 470 F. App’x 96, 96-97 (3d Cir. 2012) (affirming grant of
summary judgment where accommodation would have caused undue hardship on
employer by causing breach of seniority provision in collective bargaining agreement);
cf USAinvays, Inc. v. Bamett, 535 U.S. 391, 403, 122 S. Ct. 1516, 1524 (2002) (“an
employer need not adapt to an employee’s special worship schedule as a ‘reasonable
accommodation’ where doing so would conflict with the seniority rights of other
employees.”).
23      Han-elI v. Donahue, 638 F.3d 975, 980 (8th Cir. 2011) (providing postal worker
with Saturdays off would have burdened co-workers with more weekend work). See
also Aron v. Quest Diagnostics, Inc., 2005 U.S. Dist. LEXIS 49245, at *1 (D.N.J. June
30, 2005) (granting summary judgment for employer where plaintiff, who was not
hired as phlebotomist which required two Saturday shifts per month, because
accommodation would have created undue burden on existing employees to work
more Saturdays), affd, 174 Fed. App’x 82, 83 (3d Cir.) (recognizing that proposed
accommodation would constitute undue hardship, in part, because it “would result in
unequal treatment of the other employees and negatively affect employee morale.”),
cert. denied. 549 U.S. 973 (2006). In particular, impairing the rights of co-workers
under an established scheduling system may constitute an undue hardship. Aron, 174
F. App’x at 83. See also Lee, 22 F.3d at 1022-24 (noting that employer is not required
to assign another employee to perform plaintiff’s duties, which would have resulted in
alteration of employees’ time off); Weber u. Roadway Exp., Inc., 199 F.3d 270, 274 (5th
Cir. 2000) (“[tjhe mere possibility of an adverse impact on co-workers as a result of
‘skipping over’ [an employee in a scheduling system] is sufficient to constitute an
undue hardship” (citation omitted)); Eversley u. MBank DalI., 843 F.2d 172, 176 (5th
Cir. 1988) (holding that it was undue hardship to require employer to force employees
to permanently switch shifts); Prise, 657 F. Supp. 2d at 599-600 (stating that “courts
have consistently held that Title VII does not require an employer to force other
employees to work on a particular day in order to accommodate a specific employee’s
desire to obsen’e a religious holiday or Sabbath”); Sanchez-Rodriguez, 728 F. Supp. 2d
at 43-44 (finding that proposed accommodation “to disrupt.    .   neutral scheduling
                                                                  .



system” and give Sabbath employee every Saturday off would be undue burden
because other employees would have to cover plaintiffs Saturday shift); Vaughn v.
 Waffle House, Inc., 263 F. Supp. 2d 1075, 1085 (N.D. Tex. 2003) (holding that “Title
VII does not require an employer to impose additional responsibilities on an
employee’s coworkers in accommodating that employee’s religious beliefs” by requiring
other employees to work employee’s weekend shift); Rojas, 254 F. Supp. 3d at 297
                                           39
      Miller proposed two accommodations: (1) creating a special schedule for
him so that he did not ever have to work on the Sabbath or holidays (La,
effectively removing him from the rotating schedule); or (2) keeping him on the
rotating shift schedule, but treating each of his absences like other employee
absences, as in the case of illness. These accommodations could not be
implemented without imposing a more than de minimis hardship, primarily in
the form of disruption of a collective bargaining agreement and other
employees’ rights thereunder.
      Unit 329 is a twenty-four-hour, seven-days-a-week operation. Permanent
tour assignments are picked based on seniority. The current rotational
schedule, with its accompanying lines, is a past practice that is protected by
the collective bargaining agreement. Under that arrangement, the USMs
annually select the line that they would like to work, with preference given in
accordance with their seniority.24
      Creating a new schedule specifically for Miller, without first offering that
schedule to the more senior USMs, would violate the MOA. It would have
required Port Authority to remove other USMs from the line to which they were
entitled by seniority, and forced those USMs to work less desirable lines than
the ones they chose. Hogan, the union representative, certified that if Port
Authority had created such a new schedule specifically for Miller, and if that
schedule had resulted in other employees’ being subjected to additional Friday
and Saturday shifts, he would have filed a labor grievance. (DE 63-1 1). That
threat is more than plausible.
      Such an accommodation, then, would represent more than a de minimis
hardship. Numerous courts have so held, and examples are cited in the




(finding undue hardship if employer was required “to change its scheduling system”
because “other employees would be required to work more often during the weekend”).
24     The four most senior USMs also typically pick the four prized “regular” tours,
Le., the only ones that do not require rotation.

                                          40
margin.25 Those cases do not, as Miller does, concentrate on the cost of the
accommodation in relation to the employer’s budget, or speculate that if every
other employee in the unit were compelled to pitch in, each could take on a
relatively small number of the plaintiffs shifts. (DBr at 26-27). Rather, those
courts have found it sufficient, on summary judgment, that the employer
would be placed in the position of committing a substantial violation of a
collective bargaining agreement and that the co-employees would be forced to
sacrifice seniority rights.
       Because granting Miller’s preferred accommodation would have
necessarily involved a breach of the union agreement and violated other
employees’ seniority rights, as well as potentially undermined morale and
embroiled the company in grievance proceedings, Port Authority has
established a hardship that is more than de minimis. For this independent
reason, Port Authority is entitled to summary judgment.




25       See Fouche v. N.J Transit Corp., 2011 U.S. Dist. LEXIS 76437, at *11 (D.N.J.
July 11,2011) (holding employer satisfied undue burden where “[a]ccommodating
 [plaintiff] by giving him his Sabbath off would require NJ Transit to violate the
seniority system established by the CBA. Unilaterally granting Fouche this
accommodation would divert work that other operators, with greater seniority, were
entitled to pick.”); Hanell, 638 Fad at 980 (finding undue burden where employee
“effectively asked for the [employer] to make a unilateral change to his bid position so
that he would operate under a fixed schedule rather than a rotating one.”); Moore v.
A.E. Staley Mfg. Co., 727 F. Supp. 1156, 1162 (ND. Ill. 1989) (granting summary
judgment where forcing employer to “refrain from scheduling [employee on Saturdays
would also impose undue hardship on [employer’s] other employees [because] other
employees would be required to work a disproportionate number of Saturdays,” which
 also violated seniority, bidding and various other provisions of the collective
bargaining agreement); Knishinski v. Roadway Express, Inc., 626 F. Supp. 472, 475
 (M.D. Pa. 1985) (granting summary judgment because “[tjo have accommodated
plaintiffs needs [employer] would have been required to ignore seniority provisions of
the contract(.j Under this seniority system, [employer] was not free to let plaintiff have
time off from sundown Friday to sundown Saturday unless every other employee with
more seniority was first offered the same opportunity.”)

                                            41
   IV.     Conclusion
         For all of these reasons, Port Authority’s motion for summary judgment
is granted. An appropriate Order will be entered.
Dated:         Newark, New Jersey
               November 13, 2018



                                             KFWIN MCNULTY
                                             United States District Judge




                                        42
